Exhibit 10.10

 

INGREDION INCORPORATED

 

ANNUAL INCENTIVE PLAN

 

1.                                      Definitions.  When the following terms
are used herein with initial capital letters, they shall have the following
meanings:

 

Code — the Internal Revenue Code of 1986, as it may be amended from time to
time, and any proposed, temporary or final Treasury Regulations promulgated
thereunder.

 

Committee — the Compensation Committee of the Board of Directors of the
Company.  Unless the Board of Directors determines otherwise, each member of the
Committee shall be an “outside director” within the meaning of Section 162(m) of
the Code and a “Non-Employee Director” within the meaning of Rule 16b-3 under
the Exchange Act.

 

Company — Ingredion Incorporated, a Delaware corporation.

 

Exchange Act — shall mean the Securities Exchange Act of 1934, as amended.

 

Participant - shall mean the Chairman and Chief Executive Officer and any other
executive officer or key employee of the Company who is designated by the
Committee at any time as a Participant in this Plan.

 

Performance Measures — shall mean the criteria and objectives, established by
the Committee in its sole discretion, which shall be satisfied or met as a
condition to a Participant’s receipt of a bonus payment for a Performance
Period.  The Committee may amend or adjust the Performance Measures for a
Performance Period in recognition of unusual or nonrecurring events affecting
the Company or its financial statements or changes in law or accounting, but
only, in the case of a bonus payment that is intended to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code, to the extent
such adjustment would not cause any portion of the bonus payment to be
nondeductible pursuant to Section 162(m) of the Code.  In the case of a bonus
that is intended to qualify as qualified performance-based compensation under
Section 162(m) of the Code, the Performance Measures shall be based on one or
more of the following business criteria, determined with respect to the
performance of Company as a whole, or, where determined to be appropriate by the
Committee, with respect to the performance of one or more divisions or groups
within the Company, or with respect to the performance of individual
Participants:  net sales; pretax income; budget; earnings per share; net income;
return on stockholders’ equity; return on assets; return on capital employed;
attainment of strategic and operational initiatives; appreciation in and/or
maintenance of the price of the common stock or any other publicly traded
securities of the Company;

 

--------------------------------------------------------------------------------


 

market share; gross profits; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; economic value-added models;
comparisons with various stock market indices; increase in number of customers
and/or reductions in costs; total stockholder return (based on the change in the
price of a share of the Company’s common stock and dividends paid); operating
income; and cash flows (including, but not limited to, operating cash flow, free
cash flow, cash flow return on equity and cash flow return on investment) for
the applicable Performance Period.

 

Performance Period — shall mean the twelve consecutive month period which
coincides with the Company’s fiscal year.

 

Plan — shall mean the Ingredion Incorporated Annual Incentive Plan as set forth
herein and as from time to time amended.

 

2.                                      Administration.

 

2.1                               Committee.  The Plan shall be administered by
the Committee.

 

2.2                               Determinations Made For Each Performance
Period.  With respect to each Performance Period, the Committee shall:

 

(a)                                 Designate Participants for that Performance
Period.

 

(b)                                 Determine the amount or formula for
determining each Participant’s maximum bonus payment for the Performance Period.

 

(c)                                  Establish the Performance Measures for the
Performance Period, including the identification of any events for which
adjustments are to be made to the Performance Measures.

 

(d)                                 Establish the Performance Measure targets
for the Performance Period.

 

In the case of bonus payments that are intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code, the Committee
shall take the above actions on or before the 90th day of the Performance
Period, except to the extent that failure to do so would not cause any portion
of the bonus payment to be nondeductible pursuant to Section 162(m) of the Code.

 

2.3                               Certification.  Following the close of each
Performance Period and prior to payment of any bonus under the Plan, the
Committee must certify in writing that the applicable Performance Measure
targets and all other factors upon which a bonus is based have been attained.

 

2.4                               Stockholder Approval.  The material terms of
this Plan shall be disclosed to and approved by stockholders of the Company in
accordance with Section 162(m) of the Code.  No bonus shall be paid under this
Plan unless such stockholder approval has been obtained.

 

2

--------------------------------------------------------------------------------


 

3.                                      Bonus Payment.

 

3.1                               Formula.  Each Participant who (i) is an
employee of the Company on the last day of a Performance Period, or whose
employment was terminated during the Performance Period due to retirement,
disability or death, and (ii) was employed by the Company during at least six
months of the Performance Period, shall be eligible to receive a bonus payment
for a Performance Period in an amount established by, or determined under a
bonus formula established by, the Committee for the Performance Period based on
the attainment of the Performance Measure targets for the Performance Period.  A
Participant who is eligible to receive a bonus payment for a Performance Period,
but who was not actively employed during the entire Performance Period, shall
receive a prorated bonus payment determined in accordance with rules established
by the Committee.

 

3.2                               Limitations.  In the case of bonus payments
that are intended to qualify as qualified performance-based compensation under
Section 162(m) of the Code, the following limitations shall apply:

 

(a)                                 No payment if Performance Measure threshold
not achieved.  In no event shall any Participant receive a bonus payment
hereunder if the minimum threshold Performance Measure requirement applicable to
the bonus payment is not achieved during the Performance Period.

 

(b)                                 No payment in excess of preestablished
amount.  No Participant shall receive a bonus payment under this Plan for any
Performance Period in excess of $2.5 million.

 

(c)                                  Committee may reduce bonus payment.  The
Committee retains sole discretion to reduce the amount of or eliminate any bonus
otherwise payable to a Participant under this Plan.  The Committee may exercise
such discretion by establishing conditions for the payment of bonuses in
addition to the Performance Measure targets, including the achievement of
financial, strategic or individual goals, which may be objective or subjective,
as it deems appropriate.

 

4.                                      Bonus Payments.

 

4.1                               Time and Form of Payments.  The bonus payment
payable to a Participant under the Plan for a Performance Period shall be paid
to the Participant in cash as soon as determined by the Committee after it has
certified that the Performance Measure targets and all other factors upon which
the bonus payment for the Participant is based have been attained; provided,
however, that such payment shall not be made earlier than January 1 immediately
following the calendar year in which the Performance Period ends or later than
March 15 immediately following the calendar year in which the Performance Period
ends.

 

3

--------------------------------------------------------------------------------


 

4.2                               Nontransferability.  Participants shall not
have the right to assign, encumber or otherwise anticipate the payments to be
made under this Plan, and the benefits provided hereunder shall not be subject
to seizure for payment of any debts or judgments against any Participant.

 

4.3                               Tax Withholding.  In order to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to ensure that all applicable federal or
state payroll, withholding, income or other taxes, which are the sole and
absolute responsibility of a Participant, are withheld or collected from such
Participant.

 

5.                                      Amendment and Termination.  The
Committee may amend this Plan prospectively at any time and for any reason
deemed sufficient by it without notice to any person affected by this Plan and
may likewise terminate or curtail the benefits of this Plan both with regard to
persons expecting to receive benefits hereunder in the future and persons
already receiving benefits at the time of such action, subject to any
requirement of stockholder approval required by applicable law, rule or
regulation, including Section 162(m) of the Code.

 

6.                                      Miscellaneous.

 

6.1                               Effective Date.  The effective date of the
Plan shall be January 1, 2000.

 

6.2                               Headings.  Headings are given to the Sections
and subsections of the Plan solely as a convenience to facilitate reference. 
Such headings shall not be deemed in any ways material or relevant to the
construction or interpretation of the Plan or any provision thereof.

 

6.3                               Applicability to Successors.  This Plan shall
be binding upon and inure to the benefit of the Company and each Participant,
the successors and assigns of the Company, and the beneficiaries, personal
representatives and heirs of each Participant.  If the Company becomes a party
to any merger, consolidation or reorganization, this Plan shall remain in full
force and effect as an obligation of the Company or its successors in interest.

 

6.4                               Employment Rights and Other Benefits
Programs.  The provisions of this Plan shall not give any Participant any right
to be retained in the employment of the Company.  In the absence of any specific
agreement to the contrary, this Plan shall not affect any right of the Company,
or of any affiliate of the Company, to terminate, with or without cause, the
participant’s employment at any time.  This Plan shall not replace any contract
of employment, whether oral, or written, between the Company and any
Participant, but shall be considered a supplement thereto.  This Plan is in
addition to, and not in lieu of, any other employee benefit plan or program in
which any Participant may be or become eligible to participate by reason of
employment with the Company.  Receipt of benefits hereunder shall have such
effect on contributions to and benefits under such other plans or programs as
the provisions of each such other plan or program may specify.

 

6.5                               No Trust Fund Created.  This Plan shall not
create or be construed to create a trust or separate fund of any kind or
fiduciary relationship between the Company or any affiliate and a Participant or
any other person.  To the extent that any person acquires a right to receive

 

4

--------------------------------------------------------------------------------


 

payments from the Company or any affiliate pursuant to this Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Company or of any affiliate.

 

6.6                               Governing Law.  The place of administration of
the Plan shall be in the State of Illinois.  The Plan shall be construed and
administered in accordance with the laws of the State of Illinois, without
giving effect to principles relating to conflict of laws.

 

6.7                               Severability.  If any provision of the Plan is
or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan, such provision shall be stricken as to such jurisdiction, and the
remainder of the Plan shall remain in full force and effect.

 

6.8                               Qualified Performance-Based Compensation.  In
the case of bonus payments that are intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code, all of the
terms and conditions of the Plan shall be interpreted in such a fashion as to
qualify such payments as qualified performance-based compensation within the
meaning of Section 162(m) of the Code.

 

5

--------------------------------------------------------------------------------